DETAILED ACTION
The present Office Action is responsive to the Amendment received on May 11, 2022.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 91-95 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 1, 2021.
Claim Rejections - 35 USC § 112
The rejection of claims 78 and 88 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on December 17, 2021 is withdrawn in view of the Amendment received on May 11, 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 76-87, 89, and 90 under 35 U.S.C. 103 as being unpatentable over Dohale et al. (US 2017/0327867, published November 16, 2017, priority December 2015) in view of Khalid et al. (US 2017/0333894 A1, published November 2017, priority May 2016), made in the Office Action mailed on December 17, 2021 is maintained for the reasons of record.
Applicants’ claim amendment and arguments presented in the Amendment received on May 11, 2022 have been carefully considered but they have not been found persuasive for the reasons set forth in the, “Response to Arguments” section.
The Rejection:

    PNG
    media_image1.png
    547
    723
    media_image1.png
    Greyscale
With regard to claim 76, Dohale et al. teach an apparatus shown and discussed below (part of the apparatus depicted from Figure 5 shown below):
As seen, Dohale et al. teach an apparatus comprising: i) a chamber comprising a filter (i.e., capture filter, element 521) configured to capture one or more nucleic acid molecules from a sample in said chamber (“sample is pulled through the capture filter and into the waste chamber, trapping any targets of interest, for example … within the filter … lysing fluid and trapped targets of interest are heated, lysing the targets … genetic material from the targets of interest is retained in the lysate”, section [0122]); ii) a reagent inlet connected to the chamber by a first conduit (see Figure 4, “wash inlet”, also see, “cartridge comprises … a sample wash system …”, section [0012]; “washing fluid is optionally released into the lysis chamber and passed through the filter … washing fluid is then also stored in the waste chamber.  A lysis fluid can then be released onto the filter, and the filter is heated in order to lyse any targets of interest”, section [0109]); iii) a fluid flow unit configured to subject said reagent to flow to the chamber (“lysis fluid can then be released onto the filter … by means of crushing, piercing or otherwise releasing a fluid from a blister pack”, section [0121]); iv) one or more assay tubes which is fluidly coupled to the 
    PNG
    media_image2.png
    533
    585
    media_image2.png
    Greyscale
sample chamber via a second conduit (see below from Figure 6, “reaction chambers, 610); and v) a controller that directs the fluid flow unit to allow the reagents to flow from the reagent wells into the sample chamber, and then flow the resulting solution to flow into one of more assay tubes (“a processing unit, wherein said processing unit is configured to perform an analysis of the output of the detection system, wherein said analysis provides information about the biological sample”, section [0012]; “the resulting lysate is then moved to a reaction chamber … movement … is caused by application of negative and/or positive and/or a combination of both positive and negative pressure which draws the lysate through a main channel past Y-branch separating a channel leading to a waste chamber from channel(s) leading to reaction channel(s) … then moved into the reaction chamber” (section [0121]).
	With regard to claim 77, there are more than one assay tubes coupled to the main channel (“the cartridge comprises filter; a sample wash system; a waste chamber; a lysis system; an aliquoting system, at least one reaction chamber, wherein said aliquoting system delivers at least one aliquot of fluid to each of at least one reaction chamber”, section [0012]).
	With regard to claim 78, the waste chamber is coupled to the sample chamber (via the first section of the main channel, see Figure 5, also via a channel forming a first Y-branch intersection shown in Fig. 7, “Main channel 714 has a first Y-branch 713a that directs fluid to the waste chamber”, section [0129]).

    PNG
    media_image3.png
    89
    61
    media_image3.png
    Greyscale
	With regard to claim 81, the assay tube comprises a cap having a through-channel (i.e., conduit) therein that connects the chamber and the tube (“aliquoting vent ports connect to a single reaction chamber”, section [0129], see also the cap structure on the reaction tube (from element 610 on Figure 6) which comprises an opening channel.
	With regard to claim 82, the assay tube comprises one or more pairs of primers for performing an assay to detect a target nucleic acid (see dry reagents 627 in Fig. 6, also, “[e]ach reaction chamber (610) can optionally contain necessary reagents for successful completion of desired reaction … the necessary reagents may take the form of dry reagent beads … one embodiment, dry reagent beads can contain all reagents required for a PCR reaction …”, section [0128]; “the amplification vessels can come preloaded with reagents”, section [0230]).
	With regard to claim 83, the apparatus further comprises a heater in thermal communication with the chamber to subject the sample therein to heating (“resistive heaters are used to rapidly heat the filter and lyse the bacteria in the biological sample … At least one of the resistive heaters is attached to heat block”, section [0117], see also Figure 30, see also, “first heating unit 3156 can be the same heating unit as the second heating unit 3157”, section [0232]).
	With regard to claim 84, the device also comprise a heater for thermocycling (see Figure 30, “amplification heating unit 3157 can further include a cooling means 3168 … as in the case in PCR or any other reaction that requires thermal cycling”, section [0235]).
	With regard to claims 85 and 86, the fluid flow units are pump or a compressor (“fluidic unit 3159 comprises and is in communication with pump 3151 …”, section [0232], also Figure 30, element 3059).
	With regard to claim 90, the system comprises a means to measure pressures using a feedback control mechanism such as PID control (see section [0234]).
	Dohale et al. do not explicitly disclose that the electronic device is configured to control the fluid flow unit to subject the reagent to flow from the reagent well to the sample chamber, then move the fluid flow from the resulting sample chamber to the assay tube.
	Dohale et al. do not explicitly teach a third fluid unit disposed along the conduit between the waste chamber and the sample chamber (claim 79).
	Dohale et al. do not explicitly disclose that a valve is disposed along the first conduit between the well and the sample chamber (claim 80).
	Dohale et al. do not explicitly teach a first and a second pump (claim 87).
	Dohale et al. do not explicitly teach that the controller of the apparatus is configured to communicate wirelessly with a mobile electronic device (claim 89).
	Kahlid et al. teach an analytical device which processes a sample from extraction to detection, wherein the analytical device communicates with a mobile device wirelessly:
“developments in wireless communication and users’ increasing comfort with using portable electronics to consume and interact with collected electronic data may further promote desirability of portable microfluidic chip reading devices” (section [0015])

“Analytical device 100 may transmit, from signal processing and encryption module 112, to an external computing device 116, information regarding analytical results collected by analytical device 100 … External computing device 116 may include an input/output module for communicating with the analytical device … include a mode of entering information to communicate with an analytical device …” (section [0023])

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dohale et al. with the teachings of Kahlid et al., thereby arriving at the invention as claimed for the following reasons.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”
	Analogously, the modification of utilizing a fluid conduit between a waste chamber and the sample chamber (i.e., lysis chamber of Dohale et al.) or a valve disposed along the conduit between the reagent well and the sample chamber would have been an obvious engineering alternative for reasons well known to one of ordinary skill in the art of diagnostic device as utilizing channels to connect a reagent well and a sample processing well have been well-established as well as the use of valves to control the flow direction.
 	Such a knowledge is also evidenced by Dohale et al.:
“One or more valves can be used to selectively activate a specific port or vent.  Valves can also be sued to build pressures to a pre-determined amount before application to the device … Linear actuation can be used, for example, to crush a reagent blister pack (e.g., using a solenoid or stepper motor)” (section [0234])

“controlling fluid flow comprising providing a microfluidic channel having at least one capillary stop valves, and introducing fluid into the microfluidic channel, wherein the capillary stop valve prevents fluid flow past the stop valves” (section[0016])

	Therefore, one of ordinary skill in the art would have been motivated to engineer a channel between the reagent well and the lysis chamber of Dohale et al. with a valve interposed therebetween to deliver as well as control the flow of said reagent until appropriate step.  While Dohale et al.’s teaching is directed to the use of a blister pack which is ruptured via a mechanical means, utilization of channels and valves would have produced the same predictable outcome of connecting the reagent module of Dohale et al. with the lysis chamber while being able to control the reagents delivered via the valve means.
	With regard to modifying the device of Dohale et al. to communicate wirelessly with a mobile device, such motivation would have been well-known as evidenced by Kahlid et al. who demonstrate the advantage of communicating with the analytical device via wireless communication means, allowing the user to access and communicate with the analytical device remotely.
	The engineering of such capability would not have been beyond the ability of the one of ordinarily skilled artisan as wireless communication to an apparatus from a remote device has been well-established before the effective filing date of the claimed invention.
In KSR International Co v. Teleflex Inc, the supreme court stated that, “A person of ordinary skill in the art is also a person of ordinary creativity, not an automation” (82 USPQ2d at 1397) and that “in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle” and take into account, “the inference and creative steps that a person of ordinary skill in the art would employ” (82 USPQ2d at 1396).
And as stated above, it is respectfully submitted that such “fitting” of the teachings (i.e., wireless capability of Kahlid et al. into the device of Dohale et al.) would not have been “beyond [the] ... skill [level]” of one of ordinary skill in the art
In KSR, the Supreme Court stated:
“When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability.  For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.” (page 13, emphasis added).

	The invention as claimed is deemed prima facie obvious over the cited references.
Response to Arguments:
	Applicants traverse the rejection.
	Applicants contend that the reaction chamber 610 in Dohale does not comprise a cap and the reaction chamber appears to be directly mounted to the cartridge 601b and therefore, the artisan does not teach or suggest a “cap removably coupled to said assay tube, wherein at least portion of said cap extends into said assay tube provide a maximum working volume within said assay tube, and wherein said assay tube is in fluid communication with said sample chamber via a second conduit extending through said cap” (page 7, Response).
	This argument has been carefully considered but has not been found persuasive.
	Applicants’ attention is directed to Figures 5A and 5B of the instant application to which Applicants reference for the support of the subject-limitation:

    PNG
    media_image4.png
    538
    889
    media_image4.png
    Greyscale
As seen, the so-called, “cap” is an entire rectangular structure with elements 501 protruding therefrom, wherein the tubes are fitted against.

	Applicants’ attention is now directed to Figure 6 of Dohale’s device reproduced below:

    PNG
    media_image5.png
    604
    623
    media_image5.png
    Greyscale
	As clearly shown, the reaction tube comprises an opening through which the top planar structure comprising a protruding end passes through, resulting in the capping of the reaction tube.
Therefore, the cap structure of Applicants is structurally no different from that of Applicants’ cap structure and therefore, Applicants’ argument is not found persuasive.
	Therefore, the invention as claimed is deemed obvious over the cited references.
Conclusion
	No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        August 1, 2022
/YJK/